 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ISMAEL HUIZAR MADERA,                          Case No. 1:15-cv-00542-SAB

11                  Plaintiff,                      ORDER REQUIRING PLAINTIFF’S
                                                    COUNSEL TO SUPPLEMENT EXHIBITS TO
12           v.                                     MOTION FOR ATTORNEY FEES

13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                    Defendant.
15

16          On August 5, 2019, Plaintiff’s counsel (“Petitioner”) filed a motion seeking attorney fees

17 in this action pursuant to 42 U.S.C. § 406(b). In reviewing the motion, the declaration of counsel

18 states that the attorney fee agreement is attached as exhibit 1. (Decl. of Monica Perales ¶ 1, ECF

19 No. 29 at p. 12.) However the first exhibit to the motion is the Commissioner’s letter granting
20 benefits and having reviewed the motion and exhibits, the Court does not find the fee agreement.

21 Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of this

22 order, Petitioner shall file a supplement including the attorney fee agreement.

23
     IT IS SO ORDERED.
24

25 Dated:     August 14, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                    1
